Citation Nr: 1827930	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-27 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2018.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's tinnitus was caused by his service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection claim for tinnitus as secondary to service-connected bilateral hearing loss have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. §  3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448   (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

The Veteran was afforded a VA C&P examination in April 2018.  In this exam, the Veteran stated that he was unsure of when he first noticed the ringing in his ears but it had been 20 or more years since it had more noticeable.  The examiner noted that the Veteran's tinnitus is likely a symptom of his service-connected hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  As such, the Board finds that service connection for tinnitus as secondary to service-connected bilateral hearing loss is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

ORDER

Entitlement to service connection for tinnitus as secondary to service-connected bilateral hearing loss is granted.




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




